Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8th, 2021 has been entered. 

Response to Arguments
2.  Applicant’s arguments, filed March 8th, 2021, with respect to the 35 USC 103 rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Espasa et al (US 2017/0286112).
As Applicant’s arguments are addressed to limitations of the claims added via amendment, they will be addressed in the rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-2, 4-11, 13-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sperber et al (US 2009/0172358, herein Sperber) in view of Espasa et al (US 2017/0286112, herein Espasa).

Regarding claim 1, Sperber teaches a vector processor comprising:
a plurality of registers, wherein the registers are provided to each of a plurality of single instruction multiple data (SIMD) lanes, stores a plurality of data, and outputs input data to be used in a current cycle among the plurality of data ([0021], register set, [0002], SIMD architecture, [0018], SIMD lanes);
a shuffle unit for receiving a plurality of input data outputted from the plurality of register files, performing shuffling of the received plurality of input data such that the received plurality of input data respectively correspond to the plurality of SIMD lanes, and outputting the shuffled plurality of input data, wherein a number of the shuffled plurality of input data outputted by the shuffle unit is the same as a number of the plurality of input data received by the shuffle unit (Figs 5A-6C, [0036-0045], shuffle operations which shuffle a plurality of input elements into an output with the same number of elements); and
an execution unit for receiving the shuffled plurality of input data outputted from the shuffle unit and performing a parallel operation on the shuffled plurality of input data ([0021], execution unit 152); and
a shuffle control unit for controlling the registers and the shuffle unit based on an input instruction ([0021], [0030], instruction decoder & control bits of shuffle instruction),
wherein the shuffle unit comprises a plurality of multiplexers configured to receive the plurality of input data outputted from the registers and output the shuffled plurality of input data (Figs 5A-6C, [0036-0045], multiplexers used in each lane of shuffle units), and
wherein the shuffle control unit controls the registers to output the plurality of input data based on a reference register address ([0021], [0030], [0035], operands of shuffle instruction specify source operands).

Espasa teaches a processor comprising a plurality of register files each corresponding to a SIMD lane, or the shuffle control unit comprising an address multiplexer configured to provide the reference register address to each of the register files ([0038], dedicated set of registers per SIMD lane & [0205], plurality of register files, [0125], register addressing & [0043], per-lane multiplexers to select source operand).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Sperber and Espasa to utilize per-lane register files and source multiplexers for said register files.  While Sperber does not explicitly disclose the details of the register set utilized by the SIMD processor, one of ordinary skill in the art would understand, as disclosed by Espasa, that multiple register files may be necessary to support different data widths for use by different execution pipelines (Espasa [0205]).  As Sperber also discloses utilizing different bit widths for the input data (Sperber [0028]) and utilizing distinct source registers per SIMD lane (Sperber Figs 6A-6C), including distinct separate register files to provide inputs to each SIMD lane would allow for the wide data utilized in the vector shuffle operations to be maintained in its own distinct storage near each lane’s operation units, rather than taking up multiple entries in a general purpose register file which may not be designed for holding the wide input data.  Doing so would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 2, the combination of Sperber and Espasa teaches the vector processor of claim 1, wherein each of the plurality of multiplexers receives the plurality of input data outputted from the plurality of register files, and outputs one input data corresponding to a lane of the plurality of SIMD lanes provided with a corresponding multiplexer if the plurality of multiplexers among the received plurality of input data (Sperber Figs 5a-6c).


Regarding claim 5, the combination of Sperber and Espasa teaches the vector processor of claim 1, wherein the shuffle control unit transmits shuffle information on the plurality of input data to the shuffle unit, and wherein the shuffle information is information on input data to be outputted from each of the plurality of SIMD lanes (Sperber [0021], [0030], per-lane control bits).

Regarding claim 6, the combination of Sperber and Espasa teaches the vector processor of claim 1, wherein the shuffle control unit further comprises: a control unit to control the address multiplexer (Espasa [0037], decode logic & [0043], source multiplexer).

Regarding claim 7, the combination of Sperber and Espasa the vector processor of claim 6, wherein the shuffle control unit further comprises: at least one address register to store reference register address of each of the plurality of SIMD lanes, and wherein the control unit controls the address multiplexer to provide one of the 24plurality of reference register addresses provided from the instruction decode unit and the at least one address register to a corresponding register file (Sperber [0030], Espasa [0037-00038], [0043]).

Regarding claim 8, the combination of Sperber and Espasa the vector processor of claim 1, wherein the input instruction comprises at least one of a type of operations to be processed by the execution unit, an operation method, and information on an increment in a horizontal direction and an increment in a vertical direction (Sperber [0030]).

Regarding claim 9, the combination of Sperber and Espasa the vector processor of claim 1, further comprising: a scalar register file, wherein the execution unit performs the parallel operation 

Claims 10-11, 13-14, and 16-18 refer to a method embodiment of the processor embodiment of claims 1-2, 4-5, and 7-9, respectively.  Therefore, the above rejections for claims 1-2, 4-5, and 7-9 are applicable to claims 10-11, 13-14, and 16-18, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin (US 2016/0202983) discloses a SIMD processor with per-lane register files and input multiplexers.
Abdallah et al (US 6,115,812) discloses a SIMD processor for performing shuffle operations with the same number of input and output elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105.  The examiner can normally be reached on Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J METZGER/Primary Examiner, Art Unit 2182